United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1981
                                    ___________

Eugene Smith,                            *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
East Arkansas Video, Inc.,               * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: May 7, 2008
                                 Filed: May 8, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Eugene Smith appeals the district court’s1 adverse grant of judgment on the
pleadings on his civil suit brought against defendant in connection with its allegedly
unsatisfactory television and internet service to Smith. After careful de novo review,
see Stalley ex rel. United States v. Catholic Health Initiative, 509 F.3d 517, 521 (8th
Cir. 2007); Wescott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990), we
conclude that dismissal of the federal claims was proper. We also conclude that the
district court did not abuse its discretion in denying appointment of counsel, see

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review),
or preliminary injunctive relief, see Blue Moon Entm’t, LLC v. City of Bates City,
Mo., 441 F.3d 561, 564 (8th Cir. 2006) (standard of review). Finally, the court also
did not abuse its discretion in declining to exercise supplemental jurisdiction over
Smith’s state law claims, which the court properly dismissed without prejudice. See
Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-